LANE, J.
The evidence in this case shows the defendant to have Leen intoxicated when this contract was executed, and at least induces a strong suspicion that he was brought into that state by the procurement of the complainant. The application to enforce a specific performance of a contract addresses itself to the sound discretion of the court, and if there are any circumstances of unfairness, or indications of fraud, on the part of the complainant, -chancery will leave the party to his legal remedy. The inducement in this case to leave the complainant to his remedy at law is strengthened by the great disparity in value of the property exchanged: a difference of one-half against the respondent, with not ■a tittle of evidence to show any possible inducement he had to make the exchange, except the importunity of the complainant. He does not come into court with clean hands.
The bill is dismissed.